          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

JERRON TAYLOR                                               PLAINTIFF
ADC #151346

v.                     No. 4:19-cv-559-DPM

WALKER JOHNSTON, Officer,
Little Rock Police Department,
KENNETH MCMAHAN, Officer,
Little Rock Police Department                          DEFENDANTS

                              ORDER
     The 16 August 2019 Judgment contains a scrivener's error: it
should have dismissed Taylor's complaint with prejudice, as the
Court's accompanying Order stated. NQ 5 & NQ 6. The Court will enter
an amended Judgment correcting this mistake.   FED.   R. Crv. P. 60(a).
     So Ordered.


                               D .P. Marshall Jf.
                               United States District Judge
